Name: Commission Regulation (EEC) No 61/80 of 11 January 1980 amending Regulation (EEC) No 2712/79 as regards the exclusion of certain producers from the application of the provisional anti-dumping duty on certain acrylic fibres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 1 . 80 Official Journal of the European Communities No L 10/7 COMMISSION REGULATION (EEC) No 61/80 of 11 January 1980 amending Regulation (EEC) No 2712/79 as regards the exclusion of certain producers from the application of the provisional anti-dumping duty on certain acrylic fibres Zug, Switzerland, a subsidiary of Eastman Kodak Company, USA, and Monsanto International Sales Company, St. Louis, Missouri, USA, made themselves known as exporters of acrylic fibres to the Commu ­ nity and claimed that the prices of these exports under comparable conditions are not lower than their prices on the American market and that they should therefore be excluded from application of the duty ; whereas the Commission has been able to satisfy itself on the basis of the information available that no dumping exists for products exported to the Commu ­ nity by these two companies during the investigation period 1 June 1978 to 31 May 1979 ; Whereas moreover, the International Rayon and Synthetic Fibres Committee (CIRFS), which presented the dumping complaint in question, has confirmed that there is no injury suffered as a result of the high ­ priced modacrylic fibre exported to the Community by the two companies in question ; Whereas, consequently, it is appropriate to exclude Eastman Chemical International AG and Monsanto International Sales Company from the application of this duty, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (*), and in particular Article 11 thereof, After hearing the opinions expressed in the Advisory Committee set up under the said Regulation, Whereas the Commission received a complaint from the Community producers of acrylic fibres concerning dumping of all imports of the like product from the United States of America and certain other countries ; Whereas, since the information received indicated that the complaint was admissible and that defensive measures against dumping might be necessary, the Commission commenced investigation of American Cyanamid Company, the only American exporter known to be concerned ; whereas during the course of the preliminary examination the Commission was also requested to investigate two other American exporters, the Badische Corporation and E. I. Dupont de Nemours and Company ; Whereas it emerged from the preliminary examina ­ tion of the facts that dumping existed on imports from the American Cyanamid Company and the Badische Corporation, who together represented by far the largest proportion of US exports of this product ; Whereas, in order to protect Community interests the Commission, by Regulation (EEC) No 2712/79 (2), imposed a provisional anti-dumping duty on imports of acrylic fibre originating in the USA ; whereas, in order to prevent evasion of this duty, it was imposed on all imports from the USA with the exception of those acrylic fibres produced and exported by the Badische Corporation who offered a price undertaking and those produced and exported by E. I. Dupont de Nemours, who were not found to be dumping ; Whereas, since the date of imposition of this anti ­ dumping duty, Eastman Chemical International AG, HAS ADOPTED THIS REGULATION : Article 1 The names of the following undertakings shall be added to the list in Article 1 (2) of Regulation (EEC) No 2712/79 :  Eastman Chemicals Division of Eastman Kodak Company, Kingsport, Tennessee, USA (exported by Eastman Chemical International AG, Zug, Swit ­ zerland),  Monsanto International Sales Company, St. Louis, Missouri, USA. Article 2 Any amounts secured by Eastman Chemical Products and Monsanto by way of provisional duty under Regu ­ lation (EEC) No 2712/79 shall be released. (') OJ No L 339, 31 . 12. 1979, p. 1 . (2 ) OJ No L 308, 4. 12. 1979, p. 11 . No L 10/8 Official Journal of the European Communities 15. 1 . 80 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to the provisions of Article 14 of Regulation (EEC) No 3017/79, or to any decision taken by the Council, the present Regulation shall apply for the same period of time as Regulation (EEC) No 2712/79. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 January 1980 . For the Commission Wilhelm HAFERKAMP Vice-President